BY THE COURT
There were two motions filed in this case, one by counsel for the plaintiff in error and one by counsel for the defendant in error. The motion of counsel for plaintiff in error has been withdrawn. The court has only for consideration the motion of counsel for the defendant in error. The principal question is as to the validity of the bill of exceptions. We have considered what purports to be the original bill filed on the fortieth day after the overruling of the motion for a new trial. This alleged bill was duly filed within the time prescribed by law, and the trial judge entered on the bill a continuance for the signing of the bill by the trial judge. The defendant thereupon presented an amendment which purported to state the testimony offered by the defendants. This bill was finally signed by the trial judge. While the original bill as well as the later bill are informal in many respects, we think that the bill of exceptions actually signed is an amendment to the bill which was filed within forty days and that construed together the same becomes a valid bill. What questions, if any, are presented by the bill of exceptions will be determined when the case is finally presented on its merits. Motion overruled.
ALLREAD, PJ, and KUNKLE, J, concur.
HORNBECK, J, dissents.